 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Denna Bland,                                        No. CV-18-00436-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is the parties’ Joint Motion for an Award of Attorneys’
16   Fees Pursuant to the Equal Access to Justice Act (“EAJA”) (Doc. 17). Plaintiff is seeking
17   $6,511.68 in attorneys’ fees pursuant to 28 U.S.C. 2412(d). The parties stipulate the
18   requested award “represents reasonable compensation for all legal services rendered on
19   behalf of Plaintiff’s attorney in connection with this civil action before the district court in
20   accordance with 28 U.S.C. §§ 1920 and 2412(d).” (Id. at 1-2).
21          In any action brought by or against the United States except one sounding in tort,
22   the EAJA, 28 U.S.C. § 2412, provides that “a court shall award to a prevailing party other
23   than the United States fees and other expenses . . . unless the court finds that the position
24   of the United States was substantially justified.” 28 U.S.C. § 2412(d)(1)(A); Tobeler v.
25   Colvin, 749 F.3d 830, 832 (9th Cir. 2014). Under the EAJA, “attorneys’ fees are to be
26   awarded to a party winning a . . . remand unless the Commissioner shows that his position
27   with respect to the issue on which the district court based its remand was “substantially
28   justified.”   Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002) (citing Flores v.
 1   Shalala, 49 F.3d 562, 568-69 (9th Cir. 1995)). Under Astrue v. Ratliff, 560 U.S. 586, 595-
 2   98 (2010), EAJA fees awarded by the Court belong to Plaintiff and are subject to offset
 3   under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B)).
 4          Accordingly,
 5          IT IS ORDERED that the parties’ Joint Motion for an Award of Attorneys’ Fees
 6   Pursuant to the Equal Access to Justice Act (Doc. 17) is GRANTED. Plaintiff is awarded
 7   $6,511.68 in attorneys’ fees. Any check for EAJA fees shall be mailed to Plaintiff’s
 8   counsel, Stephanie Lake, Esq.; Law Offices of Stephanie Lake, P.C.; 3737 North Seventh
 9   Street, Suite 100 Phoenix, Arizona 85014.
10          IT IS FURTHER ORDERED that if, after receiving this Court’s EAJA fee order,
11   the Commissioner determines upon effectuation of the Court’s EAJA fee order that (1)
12   Plaintiff does not owe a debt that is subject to offset under the Treasury Offset Program,
13   and (2) agrees to waive the requirements of the Anti-Assignment Act, 31 U.S.C. § 3727(b),
14   the fees will be made payable to Plaintiff’s attorney. However, if there is a debt owed
15   under the Treasury Offset Program, the remaining EAJA fees after offset will be paid by
16   check made out to Plaintiff but delivered to Plaintiff’s attorney.
17          Dated this 25th day of April, 2019.
18
19
20                                                Honorable Diane J. Humetewa
21                                                United States District Judge

22
23
24
25
26
27
28


                                                  -2-
